Citation Nr: 1026132	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
lumbar spine degenerative disc and joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina on behalf of the RO in Roanoke, Virginia.

The May 2006 rating decision granted service connection for the 
Veteran's lumbar and cervical spine disabilities, and assigned 
noncompensable ratings, effective September 1, 2005.  A March 
2008 RO decision increased the rating for the Veteran's lumbar 
and cervical spine disabilities to 10 percent, also effective 
September 1, 2005.

The Veteran testified at a May 2010 VA Central Office (VACO) 
hearing in Washington, D.C. before the undersigned Acting 
Veterans Law Judge; a transcript of that proceeding has been 
associated with the claims file.  The case was held open for 30 
days in order to allow the Veteran adequate opportunity to submit 
additional evidence, and in June 2010 such evidence was received.  
The additional evidence was not accompanied by a waiver of 
initial review by the agency of original jurisdiction.

The issue of entitlement to service connection for sleep apnea 
was briefly discussed (May 2010 Board hearing transcript, page 
15) during the Veteran's May 2010 Board hearing.  The Veteran's 
representative indicated that the Veteran had been informed on 
how to file a notice of disagreement as to that issue.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative have essentially asserted that 
the Veteran's spine disabilities have worsened since his last VA 
(QTC) examination in February 2008.  The Veteran has essentially 
indicated that the February 2008 examination does not adequately 
reflect the impact that his spinal pain currently causes in his 
daily life.  The Veteran also appeared to indicate that he did 
not currently have, as noted on the February 2008 examination, 
full range of motion of the lumbar and cervical spines.  The 
Veteran's assertions are arguably corroborated by a May 2010 MRI 
of the lumbar spine that indicated that at least some increased 
degenerative changes had been noted since a prior study.  The 
VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  At his May 2010 Board hearing (May 2010 Board 
hearing transcript, pages 4, 11-12) the Veteran indicated that he 
was currently employed, and the Board does not find that the 
Veteran has raised the issue of entitlement to TDIU.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected lumbar and 
cervical spine disabilities.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.

2.  The AOJ should then readjudicate the 
issues of entitlement to an initial rating 
in excess of 10 percent for lumbar spine 
degenerative disc and joint disease and 
entitlement to an initial rating in excess 
of 10 percent for cervical spine 
degenerative disc and joint disease.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


